UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 28, 2011 DEER CONSUMER PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 001-34407 20-5526104 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Area 2, 1/F, Building M-6, Central High-Tech Industrial Park, Nanshan, Shenzhen, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 755-8602-8285 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On March 28, 2011, Deer Consumer Products, Inc. issued a press release announcing commencement of litigation against blogger "Alfred Little" and others and reaffirmed its 2011 financial guidance and dividend policy. A copy of the press release is furnished as Exhibit 99.12 to this report and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. As set forth in the press release, the company is filing a copy of the complaint filed with the Supreme Court of the State of New York, County of New York as Exhibit 99.13 to this report. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Press Release, "Deer Consumer Products, Inc. Announces Litigation Against Seeking Alpha Blogger "Alfred Little", Affirms 2011 Financial Guidance and Dividend Policy" Complaint, “Deer Consumer Products, Inc. Plaintiff against “Alfred Little,” John Doe #1-10 and Seeking Alpha Ltd.” filed in the Supreme Court of the State of New York, County of New York on March 28, 2011, Index No. 650823/2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEER CONSUMER PRODUCTS, INC. (Registrant) Date: March 28, 2011 By /s/ Ying He Name: Ying He Title: Chief Executive Officer
